UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                         §
                                                 §
versus                                           §   CASE NO. 1:14-CR-91(3)
                                                 §
FELICIA NICOLE ARDOIN                            §

     MEMORANDUM ORDER ADOPTING REPORT AND RECOMMENDATION

         The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge. In accordance with 18 U.S.C. § 3401(i) and 18 U.S.C. § 3583(e), Judge Giblin held a

hearing and submitted findings of fact and a recommendation on the defendant’s plea of true. The

defendant consented to the revocation of her supervised release and waived her right to be present

and allocute at sentencing. The parties agreed to the recommended sentence and did not object

to Judge Giblin’s report.

         The Court ORDERS that the findings of fact and recommendation on plea of true (#186)

are ADOPTED. The Court finds that the defendant, Felicia Nicole Ardoin, violated conditions

of his supervised release and ORDERS that his supervision is REVOKED. Pursuant to Judge

Giblin’s recommendation and the parties’ agreement, the Court ORDERS the defendant to serve

a term of four (4) months imprisonment, with no further supervision to follow. The Court

      .
recommends placement in the Federal Prison Camp in Bryan, Texas.
      SIGNED at Beaumont, Texas, this 7th day of September, 2004.
         SIGNED at Beaumont, Texas, this 29th day of March, 2019.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE
